Exhibit 10.2




     AMENDMENT TO OPTION AWARD AGREEMENTS BETWEEN NATCO GROUP INC. AND THE
UNDERSIGNED

This Amendment is dated
__________
, 2009, between
____________
(“Director”) and NATCO Group Inc. and its affiliated and subsidiary companies
(the “Company”).

     WHEREAS, the Director currently has awards of nonqualified stock options
under the NATCO Group Inc. Directors Compensation Plan (the “Plan”);

     WHEREAS, effective June 1, 2009, the Director and the Company amended each
Nonemployee Director’s Stock Option Agreement granted under the Plan and listed
on Exhibit A (the “Options”) intending to provide that upon any Corporate Change
in which the Company is acquired by another entity each Option will permit the
Director to acquire shares of the acquiring entity’s common stock (the “June 1st
Amendments”); and

     WHEREAS, the Director and the Company desire to enter into this amendment
to clarify and confirm their intent noted in the preceding recital.

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Director and the Company hereby agree to amend each Option by adding the
following section at the end of the Option award agreement immediately before
the signature provision, if any:

“Adjustment Due to Corporate Change. In the event of changes in the Company’s
outstanding Stock by reason of a Corporate Change occurring after the date of
the grant of this Award, this Option shall be subject to adjustment by the Board
as to the number and purchase price of shares of Stock subject to this Option so
that such Option shall thereafter cover securities of the acquiring person as
determined by the Board. Any adjustment pursuant to this provision shall be made
in a manner that complies with the requirements of Code Section 409A and the
regulatory guidance issued thereunder. Notwithstanding the preceding, no such
adjustments may materially change the value of benefits available to the
Director under this Agreement.”

     The Director and the Company agree that the June 1st Amendments are null
and void. This Amendment may be executed in two or more counterparts.

     IN WITNESS WHEREOF, the undersigned have executed this Amendment effective
as of the date first written above.



NATCO GROUP INC.






By:






Name:
Title:






DIRECTOR:




--------------------------------------------------------------------------------